Citation Nr: 1606750
Decision Date: 02/23/16	Archive Date: 04/01/16

Citation Nr: 1606750	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  07-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a back injury with degenerative changes of the lumbar spine prior to December 23, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a back injury with degenerative changes of the lumbar spine beginning December 23, 2008.

3.  Entitlement to a disability rating in excess of 10 percent for gastritis.

4.  The propriety of the calculation of the Veteran's combined disability rating, currently calculated as 60 percent.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with degenerative joint disease.

7.  Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease.

8.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, February 2009, and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2014 decision, the Board denied the issues of an increased rating for a cervical spine disorder, increased ratings for bilateral knee disorders, and service connection for prostate cancer.  In an October 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), in October 2015, the Court of Appeals for Veterans Claims (Court) remanded that portion of the Board's June 2014 decision in accordance with the Joint Motion.

In a November 2007 statement, with respect to the Veteran's claim for service connection for prostate cancer, he stated that at a VA healthcare center in 2002, his prostate specific antigen reading was elevated at 2.31.  The Veteran alleged that he was never given any test or examination for prostate cancer until he was diagnosed in 2006 and that he felt as if VA medical professionals were responsible for not catching this diagnosis earlier, which led to removal of his prostate gland and decreased his quality of life.  The Board interprets this statement as the Veteran raising the issue of compensation for prostate cancer under 38 U.S.C.A. § 1151.  This issue has not been adjudicated by the RO, and therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In June 2014, the Board denied the Veteran's claims of entitlement to an increased rating for a cervical spine disorder, increased ratings for bilateral knee disorders, and service connection for prostate cancer.  The Veteran appealed this decision to the Court.  In an October 2015 Order, based on the Joint Motion, the Court remanded that portion of the Board's June 2014 decision which addressed these issues in accordance with the Joint Motion.  Accordingly, that portion of the Board's June 2014 decision that denied the claims of entitlement to increased rating for a cervical spine disorder, increased ratings for bilateral knee disorders, and service connection for prostate cancer is vacated and a new decision will be entered as if that portion of the June 2014 decision had never been issued.



REMAND

In the Veteran's substantive appeal for his claim questioning the propriety of his combined disability rating, currently at 60 percent, the Veteran requested a hearing before the Board at the RO, and in a separate substantive appeal for an increased rating for gastritis, the Veteran indicated he wished to have a hearing before the Board in Washington, D.C.  The Veteran previously testified before the Board in February 2010, and addressed the issues of service connection for gastritis and prostate cancer, and increased ratings a cervical spine disorder, a lumbar spine disorder, and bilateral knee disorders.

The Veteran was scheduled to appear before the Board at the Roanoke RO in December 2015.  In an August 2015 letter, the Veteran indicated he was on an assignment for work in Jacksonville, Florida from May 2015 through February 2016 and that he would be unable to appear at his scheduled hearing.  He requested that his hearing be rescheduled in March 2016 when he would be back in the Roanoke area or that his hearing be moved to Jacksonville if scheduled in February 2016 or earlier.  He also stated that if the Board was unable to accommodate him with either of those options that he would prefer to have a videoconference hearing.  The record does not reflect that VA has taken action to reschedule the Veteran's hearing before the Board.  On remand, the RO must schedule the Veteran for a videoconference hearing at the RO to address the issues of an increased rating for gastritis and the propriety of the combined 60 percent disability rating.

In a June 2015 response to the supplemental statement of the case for the Veteran's claim for an increased rating for his back, he stated he had been attending physical therapy at the VA Medical Center (VAMC) in Richmond and planned to temporarily transfer his care to the VAMC in Jacksonville while he was in Florida for work.  He also indicated that VA should consider these records from the Jacksonville VAMC in connection with his claim.  These records may also contain treatment notes relating to his increased rating claim for gastritis.  Accordingly, the RO must obtain and associate with the evidence of record all outstanding VA medical records, to include those from the Richmond and Jacksonville VAMCs.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The August 2010 VA examination is inadequate because it failed to address whether the Veteran experienced headaches, loss of feeling or tingling in the arms or fingers, or any other neurological symptoms specifically attributable to his service-connected degenerative joint disease of the cervical spine.  Accordingly, a remand is required for VA to obtain a clarifying addendum opinion or additional medical examination explicitly determining whether the Veteran experienced headaches, radiating pain to his extremities, or other neurological abnormalities stemming from his service-connected cervical spine disorder, and if so, their nature, severity, and duration.

With regard to the Veteran's claim for increased ratings for his bilateral knee disorders, in its June 2014 decision, the Board relied on the August 2010 VA medical examination report, which referenced range of motion testing, but failed to discuss the Veteran's December 2011 statement that the VA physician "never conducted a physical examination or used any measuring tool to determine [his] knee[] flexibility or range of motion," and only asked "triage type questions."  The August 2010 VA examination report, which presented the result of range of motion testing of the knees in a section entitled "Range of Motion Summary," neglected to establish whether the recorded ranges of motion were obtained as part of the examination or were a summary of prior range of motion testing.  For that reason, the Board finds the Veteran's claims for increased ratings for his knees must be remanded to afford him a new VA examination and that the examiner conducting that new examination must conduct range of motion testing and must measure range of motion in degrees using a goniometer.

With regard to the Veteran's claim for service connection for prostate cancer, the August 2010 VA examiner opined that to formulate an opinion on the etiology of the Veteran's prostate cancer would "require speculation" to determine whether it was related to his military service since "no biopsies were indicated during his military service and none were done in the military, which would be the only definitive way to determine if cancer were present."  Although a medical examiner's conclusion that an etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion, it is not clear from the opinion whether the examiner was unable to provide an opinion due to the limitations of knowledge in the medical community or due to those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As such, a new VA medical opinion is required.  This new opinion must specifically discuss the Veteran's complaints of testicular pain, tenderness, and enlargement during service and the in-service assessment of epididymitis versus prostatitis.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain and associate with the evidence of record all VA treatment records, to include those from the VAMCs in Richmond and Jacksonville.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran must be afforded the appropriate VA examination, by an examiner other than the one who conducted the August 2010 VA examination, to determine the current severity of his service-connected cervical spine disorder and to determine whether any neurological manifestations are related to his cervical spine disorder.  The electronic claims file must be made available to the examiner.  All indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's service-connected cervical spine disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.

The examiner must also determine whether there are any neurological manifestations associated with the Veteran's cervical spine disorder.  Specifically, the examiner must provide opinions as to:

(a)  Whether the Veteran's headaches are due to his service-connected cervical spine disorder or are due to any other service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

(b)  Whether the Veteran's "radiating pain to the extremities" is due to his service-connected cervical spine disorder or to any other service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

(c)  Whether any other neurological manifestations found are due to the Veteran's service-connected cervical spine disorder or due to any other service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

If the examiner finds that the Veteran's cervical spine disorder results in complete or incomplete paralysis of any nerve, the examiner must specifically identify the specific nerve(s) involved.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also document whether incomplete paralysis results in marked muscular atrophy.

Finally, after a review of the clinical evaluation, the evidence or record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion on the effect the Veteran's cervical spine disorder and any associated neurological manifestations of his cervical spine disorder have on his activities of daily living and occupational functioning.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the above development has been completed, the Veteran must be afforded the appropriate VA examination, by an examiner other than the one who conducted the August 2010 VA examination, to determine the severity of his bilateral knee disorders.  The electronic claims file must be reviewed by the examiner.  All indicated diagnostic tests and studies must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's bilateral knees.  The examiner must first record the range of motion of each knee on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc., for each knee.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to each knee. 

With regard to each knee, the examiner must indicate:

(a)  whether there is favorable or unfavorable ankylosis;

(b)  whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint;

(c)  whether there is any recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe;

(d)  whether there is any impairment of the tibia and fibula and, if so, whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula (if there is malunion, the examiner must specify whether it is marked, moderate, or slight); and

(e)  whether there is genu recurvatum.

Finally, after a review of the clinical evaluation, the evidence or record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion on the effect of each knee has on his activities of daily living and occupational functioning.

4.  A VA medical opinion must be obtain from a VA physician to determine if prostate cancer is related to the Veteran's active military service.  The electronic claims file must be reviewed.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the VA physician must state:

* Whether the Veteran's prostate cancer is due to the Veteran's active duty service.  The physician must state upon what specific evidence this determination is based.

In providing this opinion, the physician must specifically discuss the Veteran's in-service complaints of testicular pain, tenderness, and enlargement and in-service assessments of epididymitis versus prostatitis.

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  Specifically, the physician must indicate:

* whether there was any further need for information or testing necessary to make a determination;

* whether any opinion could not be rendered due to limitations of knowledge in the medical community at large; or

* whether any opinion could not be rendered due to limitations of knowledge of the particular physician.

If the VA physician is unable to render an opinion due to limitations of his or her medical knowledge, VA must obtain an opinion from a medical professional who does have the knowledge to render such opinion.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  

8.  Thereafter, the RO must schedule the Veteran for a videoconference hearing before the Board at the RO with regard to the claims for an increased rating for gastritis and the propriety of a combined 60 percent rating, according to the date of his requests for such a hearing. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Citation Nr: 1426032	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased rating for residuals of a right knee injury with degenerative joint disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a left knee injury with degenerative joint disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the cervical spine, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a back injury with degenerative changes of the lumbar spine, currently evaluated as 20 percent disabling.

6.  The propriety of the calculation of the Veteran's combined disability rating, currently calculated as 60 percent.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The case was brought before the Board in May 2010, at which time the claims were remanded to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

In February 2012, the Veteran was informed that because two different representatives had been actively involved in his appeal, and VA rules stipulate that only one agent may represent him at any one time in the same appeal, he needed to clarify representation before appellate review was complete.  He was instructed to respond within 30 days or it would be presumed that he wished to represent himself.  He did not respond, but shortly thereafter in October 2013, Disabled American Veterans (DAV) submitted an appellate brief.  Thus, the Board recognizes DAV as the Veteran's chosen representative.  The October 2013 appellate brief, moreover, waived local jurisdictional review for evidence submitted by the Veteran after the final November 2011 Supplemental Statement of the Case.  

In a November 2011 rating decision, the RO awarded the Veteran an increased rating to 20 percent for his lumbar spine disability.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an increased rating for the lumbar spine and the issue of the propriety of the calculation of the Veteran's combined service-connected disability rating are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Prostate cancer and residuals of prostate cancer are not related to the Veteran's military service.

2.  Throughout the pendency of this appeal, the Veteran's right knee disability was manifested by x-ray evidence of arthritis, and limited flexion no worse than 90 degrees, with no objective evidence of instability, locking, subluxation, or dislocations.

3.  Throughout the pendency of this appeal, the Veteran's left knee disability was manifested by x-ray evidence of arthritis, and limited flexion no worse than 80 degrees, with no objective evidence of instability, locking, subluxation, or dislocations.

4.  Throughout the pendency of this appeal, the Veteran's cervical spine disability was manifested by x-ray evidence of arthritis and painful motion, from 0 degrees extension to 45 degrees forward flexion, with no evidence of intervertebral disc syndrome, incapacitating episodes, or neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for entitlement to an increased rating for residuals of a right knee injury with degenerative joint disease, currently evaluated as 10 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010 (2013).

3.  The criteria for entitlement to an increased rating for residuals of a left knee injury with degenerative joint disease, currently evaluated as 10 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010 (2013).

4.  The criteria for entitlement to an increased rating for degenerative joint disease of the cervical spine, currently evaluated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's August 2006, August 2008, December 2008, April 2009, and September 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Thereafter, the claim was readjudicated several times, most recently in a November 2011 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with VA examinations in November 2007, April 2009, and August 2010.  

The August 2010 examination and opinion was obtained to determine the etiology of his prostate cancer in conjunction with the claim on appeal and in accordance with the Board's May 2010 remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In this regard, the Board finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The other 2007, 2009, and 2010 were afforded to the Veteran in conjunction with his increased rating claims on appeal.  The aggregate of information provided in these examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The August 2010 joints examination, moreover, is compliant with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection For Prostate Cancer

The Veteran claims he developed prostate cancer after service, but symptoms first arose during his military service.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for chronic disorders, such as prostate cancer, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Here, no legal presumption is applicable because the Veteran was diagnosed with prostate cancer in 2006, over a decade after service.

The Veteran's service treatment records confirm in-service treatment for various genitourinary complaints.  He was treated for recurrent non-specific urethritis in April 1976, April 1978, and October 1978 with voiding problems.  In April 1976, the examiner noted "probable congestive prostatitis."  The Veteran was seen for groin pain, trouble voiding, burning urination, scrotum pain, and testicular pain in July 1976, April 1977, June 1977, August 1977, and March 1978.  In July and August 1976 the Veteran was again thought to have prostatitis or epididymitis.  The Veteran was again seen for genitourinary issues, to include urinary infection, in October 1988 and February 1991.  The Veteran underwent genitourinary diagnostic testing in June 1984 and December 1989, which was within normal limits.  Shortly after the first testing in June 1984, however, the Veteran was again seen for urethral spotting, but testing was negative for infection.  He was diagnosed with urethritis.  A genitourinary test done in February 1992 was again negative, although the Veteran self-reported a history of gonorrhea. The May 1994 separation examination indicate the Veteran's genitourinary system was normal.

After service, the Veteran was afforded a VA examination in October 1994 and he denied any genitourinary complaints at that time.  The Veteran had no significant genitourinary complaints until elevated prostate-specific antigen test (PSA) scores were discovered in 2006, followed shortly thereafter with a diagnosis of prostate cancer, over a decade after service.  The Veteran underwent prostate surgery in September 2006.

The Veteran was afforded a VA examination in August 2010 to ascertain whether the Veteran's diagnosis could be related to his in-service genitourinary complaints.  The examiner noted that the first PSA check was not done until 2003, nearly a decade after service, and was 2.31.  In 2004, his PSA climbed to 4 and by 2006 his PSA reached 5.6.  Although the Veteran had genitourinary complaints and treatment for epididymitis or prostatitis in service, no PSA testing was done during his military service.  There is no evidence of cancer in the military, no in-service biopsies, and no PSA tests.  For these reasons, the examiner found an opinion regarding etiology would require resorting to mere speculation.  

Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In this case, the Board finds the examiner's opinions thoroughly explained and based on a complete and accurate review of the claims folder.  It is clear the Veteran had genitourinary complaints during his military service, but with no evidence of cancer until over a decade later.  In light of the absence of in-service biopsies or PSA testing, the 2010 examiner opined that there was no "definitive way" to determine if cancer was present in the military and, therefore, an opinion regarding etiology would require speculation.  

Where, as here, the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (finding that the Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  As such, the Board finds that the evidence is not in equipoise.

The Board has considered the Veteran's statements of in-service symptoms, which are consistent with the service treatment records.  However, prostate cancer was not diagnosed until over a decade after service and no medical professional has linked the Veteran's post-service diagnosis to his in-service symptoms or any other incident of his military service.  Indeed, the August 2010 VA examiner considered these facts in rendering the opinion.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Rating For Bilateral Knees and Cervical Spine

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Bilateral Knees

The Veteran's left knee and right knee are currently rated 10 percent each under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  Id. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013). 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013). 

Arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Veteran contends that his knees have progressively worsened since retiring from the military and he complains of chronic arthritic pain, stiffness, locking, lack of flexibility, and limited motion.  He indicates he wears two knee braces daily to help with stability.  

VA outpatient treatment records and private medical records indicate ongoing treatment for the bilateral knees, to include braces for the knees.  The Veteran was afforded a VA examination in November 2007, where he complained of pain, weakness, stiffness, swelling, and giving way of both knees.  On examination, the right knee exhibited edema and tenderness, with no effusion, weakness, guarding, or subluxation.  The left knee showed no signs of edema, effusion, tenderness, weakness, subluxation, or guarding.  There was no genu recurvatum or locking pain in either knee, but both knees revealed crepitus.  Ligament stability tests were within normal limits, bilaterally.  Medial and meniscus tests were also normal, bilaterally. 

The range of motion for the right knee was 0 degrees extension to 120 degrees flexion, with no change on repetition.  The examiner found an additional 20 degree limitation to 100 degrees flexion on the right side due to functional loss attributable to pain, weakness, and lack of endurance.  The range of motion for the left knee was 0 degrees extension to 110 degrees flexion, with no change on repetition.  The examiner, however, noted an additional 30 degree limitation to 80 degrees flexion on the left side due to functional loss attributable to pain, fatigue, and incoordination.  After x-rays, the examiner diagnosed osteoarthritis of the bilateral knees. 

The Veteran was afforded an additional examination in April 2009, where physical examination revealed the bilateral knees had tenderness, but no evidence of edema, effusion, weakness, redness, guarding, or subluxation.  All ligament stability tests were within normal limits, bilaterally, and the Veteran's medial and lateral meniscus tests of the bilateral knees were also normal.  Bilaterally, the examiner found the knees' range of motion were normal, from 0 degrees extension to 140 degrees flexion, with no change on repetition or due to functional loss.  While pain was noted as having major functional impact, no additional limitation in range of motion was found.  Only minimal arthritis was confirmed on x-ray, bilaterally.

Most recently, the Veteran was afforded a VA examination in August 2010.  The examiner denied any history of surgery or trauma to his knees.  Bilateral knee symptoms included pain, stiffness, and weakness, with no evidence of instability, incoordination, dislocations, subluxations, or locking episodes.  Crepitus and subpatellar tenderness were also noted, bilaterally.  Range of motion was measured at 0 degrees extension to 90 degrees flexion, bilaterally.  While pain after repetition was observed, the examiner noted no additional loss of motion due to pain or other functional impairment.  X-rays revealed bilateral knee osteoarthritis.  The Veteran indicated he worked full time and did not lose any time at work due to knee problems.  

The range of motion testing of record during the pendency of this appeal does not support a compensable rating under Diagnostic Code 5260 or Diagnostic Code 5261 as flexion for the left knee was never worse than 80 degrees and flexion for the right knee was never worse than 90 degrees, with full extension, bilaterally.  Functional loss was considered.  The 2007, 2009, and 2010 examiners noted repetitive testing completed with comments on functional impact due to pain.  Further degree limitations were also noted where appropriate.  Even in light of the functional loss, the Veteran's right and left knee does not warrant a compensable rating under Diagnostic Code 5260 or Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45 (2013); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In light of x-ray findings of arthritis, and objective findings of limitation of motion, though not to a compensable degree, 10 percent ratings were awarded for each knee under Diagnostic Code 5010, for traumatic arthritis with non-compensable limitation of motion.  

In short, range of motion for the left knee was no worse than 0 degrees extension to 80 degrees flexion; range of motion for the right knee was no worse than 0 degrees extension to 90 degrees flexion.  Throughout the pendency of this appeal, the knees bilaterally were found to be stable, with no subluxation, locking episodes, genu recurvatum, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5263 (2013).  Rather, the Veteran's knees cause chronic pain, with x-ray evidence of arthritis.  In light of the objective medical findings, neither the left or right knee warrants a higher rating under any of the other Diagnostic Codes related to the knee.  Id. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral knee disorders, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral knee disorders varied to such an extent that a rating greater or less than 10 percent for each knee would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Cervical Spine

Degenerative arthritis of the spine is evaluated under the General Rating Formula For Rating Diseases And Injuries Of The Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Intervertebral disc syndrome will be evaluated under the General Rating Formula or under the Formula For Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes (Formula For Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.25 (2013).

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, an evaluation of 10 percent is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is to 15 degrees or less or if there is favorable ankylosis of the entire cervical spine.   Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, General Rating Formula, Note 1.

Under the Formula For Rating IVDS, a maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula For Rating IVDS, Note 1.  

VA and private treatment records indicate minimal treatment specifically for the cervical spine.  The Veteran was first afforded a VA examination in November 2007 where the Veteran complained of stiffness and chronic pain with pain traveling to the shoulders.  He denied weakness.  Range of motion testing was within normal limits from 0 degrees extension to 45 degrees forward flexion.  There was no change on repetition or due to functional loss such as pain.  The examiner noted that fatigue had a functional impact, but did not cause further decrease in range of motion.  Neurological and sensory examinations were within normal limits.  X-rays showed mild degenerative spondylosis. 

The Veteran was afforded an additional VA examination in April 2009, where the examiner found no evidence of radiating pain on movement or muscle spasm.  Rather, tenderness was noted with no ankylosis.  Range of motion testing was within normal limits from 0 degrees extension to 45 degrees flexion.  Although the examiner noted functional limitations after repetitive use due to pain, the examiner observed no additional limitation in degree of motion.  Fatigue, weakness, lack of endurance, and incoordination was not found on repetition.  Neurological and sensory examinations were within normal limits.  There were no signs of intervertebral disc syndrome or any nerve root involvement.  

Most recently, the Veteran was provided an examination in August 2010 where the Veteran complained of spine soreness with sports, that had progressively worsened.  He denied a history of hospitalization, surgery, or spine trauma.  Rather, the Veteran complained of chronic muscle tightness with movement of neck.  He denied flare-ups or incapacitating episodes.  The examiner found no evidence of ankylosis, spasm, atrophy, or guarding.  Range of motion testing was normal from 0 to 45 degrees, but with pain.  No additional loss due to functional impairment was found.  The examiner diagnosed the Veteran with cervical degenerative joint disease.  

The Board notes the range of motion testing of record during the pendency of this appeal does not support a compensable rating under Diagnostic Code 5242 as the Veteran's cervical spine range of motion was always full, 0 degrees extension to 45 degrees forward flexion.  Functional loss was considered in the 2007, 2009, and 2010 examinations as the examiners noted repetitive testing completed with comments on functional impact due to pain.  Even in light of the functional loss, the Veteran's cervical spine range of motion does not warrant a compensable rating under Diagnostic Code 5242.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  

Rather, in light of x-ray findings of arthritis, and objective findings of painful motion, a 10 percent ratings is appropriate under Diagnostic Code 5010, for traumatic arthritis, but no higher, with non-compensable limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Aside from range of motion findings, no medical professional found the Veteran's cervical spine manifested by intervertebral disc syndrome or incapacitating episodes.  Indeed, all examiners opined to the contrary.  Thus, a rating under Diagnostic Code 5243 is also not warranted.  The Veteran's cervical spine disability does not cause neurological impairment, and thus a separate rating is also not warranted.  38 C.F.R. § 4.71a, General Rating Formula.  

Throughout the appellate time frame, the Veteran's cervical spine disability is manifested by x-ray evidence of DJD and painful, full range of motion.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected cervical spine disorder varied to such an extent that a rating greater or less than 10 percent would be warranted. 

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's disability picture due to his service-connected bilateral knee disorders and cervical spine disorders is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  

The Veteran's service-connected bilateral knee disorders were evaluated as a disease or injury of the knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran's right knee disability was manifested by x-ray evidence of arthritis, and limited flexion no worse than 90 degrees, with no objective evidence of instability, locking, subluxation, or dislocations.  Moreover, throughout the pendency of this appeal, the Veteran's left knee disability was manifested by x-ray evidence of arthritis, and limited flexion no worse than 80 degrees, with no objective evidence of instability, locking, subluxation, or dislocations.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's bilateral knee disorders are congruent with the disability picture represented by a 10 percent disability rating for each knee.  Evaluations in excess of 10 percent are provided for certain manifestations of this disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's bilateral knee disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the issue for increased ratings for his bilateral knee disorders for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Veteran's service-connected cervical spine disorder is evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran's cervical spine disability was manifested by x-ray evidence of arthritis and painful motion, from 0 degrees extension to 45 degrees forward flexion, with no evidence of intervertebral disc syndrome, incapacitating episodes, or neurological abnormalities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's cervical spine disorder is congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of this disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's cervical spine disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the issue for an increased rating for his service-connected cervical spine disorder for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims as discussed above, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.

A rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease, is denied.

A rating in excess of 10 percent for residuals of a left knee injury with degenerative joint disease, is denied.

A rating in excess of 10 percent for degenerative joint disease of the cervical spine, is denied.


REMAND

Lumbar Spine

The Veteran claims his service-connected lumbar spine disorder is worse than currently rated.  The issue was previously remanded, in part, to afford the Veteran an additional VA examination, to include a neurological examination to ascertain all manifestations of his service-connected lumbar spine disorder, to include radiculopathy.

The Veteran was afforded a VA examination in August 2010 where the examiner noted the Veteran's complaints, to include radiating pain down his left leg.  Left leg radiculopathy was suspected, but electromyogram (EMG) testing was negative for neurological involvement.  

Since that time, the Veteran underwent an magnetic resonance imaging scan (MRI) in August 2011 revealing disc protrusion at multiple levels.  The L4-5 level indicates "mass effect upon the left L5 nerve root."  The L5-S1 level, on the other hand, indicates disc protrusion, but "does not definitely displace the right S1 nerve root in the lateral recess."  

In short, since the August 2010 VA examination, there is medical evidence that the Veteran's service-connect lumbar spine disability includes neurological involvement.  In light of the negative August 2010 EMG testing and the positive August 2011 MRI findings, the Board concludes a new VA examination is necessary.


Combined Evaluation Calculation

The Veteran was awarded an increased rating of 20 percent for his low back disability in a November 2011 rating decision, effective December 23, 2008.  The November 2011 rating decision further awarded the Veteran service connection for gastritis, assigning an initial 10 percent rating, effective December 13, 2007.  Therein, the RO noted the Veteran's combined evaluation for compensation, calculated to be 60 percent from July 26, 2006.

Shortly thereafter, in a December 2011 statement, the Veteran expressed disagreement with the calculation of the 60 percent combined disability rating.  The Board finds the December 2011 statement constitutes a "notice of disagreement" with the November 2011 rating decision insofar as the RO's calculation of the Veteran's combined evaluation in light of the benefits awarded at that time.  However, a statement of the case has not been issued.  While it is true that the Veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these claims are remanded for the following:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated his thoracolumbar spine disorder, to include radiculopathy, since December 2011.  The Veteran must be asked to complete a separate form 21-4142 for any private physician he may identify.  The RO must then obtain all identified records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain VA treatment records pertaining to the Veteran's claimed disorders which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided a VA examination to determine the current severity of his service-connected lumbar spine disorder, to include any and all orthopedic and neurological manifestations.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.  

The examiner must also specifically state whether any neurologic symptoms due to the Veteran's service-connected lumbar spine result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also discuss the nature and severity of any previously or currently diagnosed intervertebral disc syndrome (IVDS) and/or incapacitating episodes due to IVDS, if any.  In addition, the examiner must address the frequency and duration of any currently or previously diagnosed IVDS found and/or incapacitating episodes in the past 12 months due to IVDS, as shown by any submitted medical letters addressing the necessity of bed rest for treatment of intervertebral conditions.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any of the scheduled examinations, documentation must be obtained which shows that notice scheduling the Veteran for the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  Appropriate action, including the issuance of a statement of the case and notification of the veteran's appellate rights as to whether the calculation of the Veteran's service-connected combined disability evaluation is proper, is necessary.  38 C.F.R. § 19.26 (2013).  The veteran and his representative are reminded that to vest the Board with jurisdiction over the increased rating issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscheousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



